DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 has been entered.
Response to Arguments
Applicant’s arguments, filed June 11, 2021 have been fully considered and are persuasive.  The previous prior art rejection has been withdrawn.  Specifically, the Examiner has determined that the added limitation “such that a portion of the water upflowing through the resin bed will enter the sensing device and thereby be detected by the sensing material of the sensing device prior to the ion depletion of the resin bed” to independent Claim 1 as argued by Applicant on page 5 of the Remarks section distinguishes the claimed invention over the prior art, specifically Morton Norwich Products, Inc., (“Morton”, GB1454654).  The Examiner notes that there is no reasonable combination in Morton where the water is both upflowing through the resin bed, and also having the sensing material therein detecting the water prior to the ion depletion of the resin bed when the sensing device/material is located at a top of the water treatment tank, 
Furthermore, the Examiner has withdrawn the previous double patenting rejection on Claim 1 due to the terminal disclaimer filed June 11, 2021.
Specification
The disclosure is objected to because of the following informalities: 
The element 76 in Figure 2 of the Drawings does not appear to be described in the Specification.  Examiner suggests inserting the phrase “connected to member 76” directly after the phrase “under the action of a spring 75” as on page 8, line 20, of the instant Specification, similar to the amendment made to the Specification in related case SN 15/691,990.
The element “interlock valve 134” on page 12, lines 18-19, of the Specification should be rewritten as “interlock valve 132” to reflect the other recitations of this element.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the softening system” on lines 1-2 of the claim should be rewritten as “the water softening system” to better reflect the first recitation of this limitation.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the limitation “the sensing device body” on line 2 of the claim should be rewritten as “the body of the .  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the limitation “the sensing device body” on line 2 of the claim should be rewritten as “the body of the sensing device” to better reflect how this limitation is recited in Claim 1.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  the limitation “the inlet” on line 1 of the claim should be rewritten as “the water inlet” to better reflect how this limitation is recited in Claim 1 and Claim 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “water” on line 8 of the claim, and “water” on line 15 of the claim.  It is not clear if these limitations are different limitations regarding a type of “water” in the system, or if they are all the same limitation for the same “water” in the 
Claim 1 recites the limitation “the ion depletion” on line 25 of the claim.  There is insufficient antecedent basis for this limitation in the claim since it is not necessarily inherent that there is “ion depletion” in any “resin bed”.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  After withdrawing the previous prior art rejection for the reasons stated above, the Examiner has conducted further searching and consideration in the relevant fields of endeavor, determining that independent Claim 1 is allowable. Specifically, the combination of the limitations “a sensing device held at a top of the water treatment tank with a body thereof partially embedded in the resin bed”, “a switch member [actuates] operation of the water softening system without requiring electrical or electronic actuation”, and “a portion of the water upflowing through the resin bed will enter the sensing device and thereby be detected by the sensing material of the sensing device prior to the ion depletion of the resin bed” in independent Claim 1 would be allowable over the closest prior art including Morton Norwich Products Inc., (“Morton”, GB1454654), Seal, (US 4,469,602), Seal et al., (US 4,668,386), and Heskett, (US 4,298,468). The Examiner concludes no reasonable combination would be made from these closest prior art references or others in the same field of endeavor to arrive at the limitations listed above in the claimed invention. As a result, Claims 1, 4 & 6-9 are considered allowable once the objections to the Specification, the claim objections, and 112 rejections above are addressed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.